        Case: 3:20-cv-00148-bbc Document #: 42 Filed: 02/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BOBBY ANTONIO CLAYTON,

        Plaintiff,
                                                     Case No. 20-cv-148-bbc
   v.

OFFICER J. SCHWANZ, LT. R. HALLMAN,
CAPTAIN S. HENDRICKSON, MEDICAL,
and MONROE COUNTY JAIL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

with prejudice.




        /s/                                             2/23/2021
        Peter Oppeneer, Clerk of Court                        Date
